 Case 18-50077-btf11         Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                Desc
                               Main Document     Page 1 of 37




                      IN THE UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF MISSOURI


 In re:

 Lakeshore Farms, Inc                                         Case No. 18-50077
                                                              Chapter 11
                                             Debtor.

FIRST AMENDED DISCLOSURE STATEMENT FILED BY LAKESHORE FARMS, INC

          This Disclosure Statement is prepared and filed by Lakeshore Farms, Inc, a Missouri
Subchapter S corporation.
          Debtor filed this Chapter 11 case in the United States Bankruptcy Court for the Western
District of Missouri on February 28, 2018.
          Under the provisions of §1125 of the Bankruptcy Code, a debtor may not solicit
acceptance of a plan “from a holder of a claim or interest with respect to such claim or interest,
unless, at the time of or before such solicitation, there is transmitted to such holder the plan or a
summary of the plan, and a written disclosure statement approved, after notice and a hearing, by
the court, as containing adequate information.”
                 “adequate information” means information of a kind, and in
                 sufficient detail, as far as is reasonably practicable in light of the
                 nature and history of the debtor and the condition of the debtor’s
                 books and records, including a discussion of the potential
                 material Federal tax consequences of the plan to the debtor, any
                 successor to the debtor, and a hypothetical investor typical of the
                 holders of claims or interests in the case, that would enable such
                 hypothetical investor of the relevant class to make an informed
                 judgment about the plan, but adequate information need not
                 include such information about any other possible or proposed
                 plan and in determining whether a disclosure statement provides
                 adequate information, the court shall consider the complexity of
                 the case, the benefit of additional information to creditors and
                 other parties in interest, and the cost of providing additional
                 information;”

          THIS DISCLOSURE STATEMENT IS NOT INTENDED TO REPLACE A
CAREFUL AND DETAILED REVIEW OF THE PLAN BY EACH HOLDER OF EACH

                                                   1
 Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34             Desc
                              Main Document     Page 2 of 37



CLAIM OR INTEREST ENTITLED TO VOTE THEREON, BUT IS INTENDED TO
AID AND SUPPLEMENT SUCH REVIEW.                            HOLDERS OF CLAIMS SHOULD
REVIEW       THE     PLAN      ITSELF      AND       ANY    RELATED      AGREEMENTS         OR
TRANSACITONS FOR A FULL UNDERSTANDING OF ITS PROVISIONS.                                  THIS
DISCLOSURE STATEMENT IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO
THE PLAN AND THE TERMS OF THE PLAN AND ANY RELATED AGREEMENTS
ARE CONTROLLING, SHOULD ANY INCONSISTENCY EXIST BETWEEN THEM
AND THE DISCLOSURE STATEMENT.
       NO STATEMENTS OR INFORMATION CONCERNING THE DEBTOR OR
ANY OTHER ENTITY DESCRIBED IN THE DISLOSURE STATEMENT OR THE
PLAN, PARTICULARLY AS TO ITS FUTURE BUSINESS OPEARATIONS, PROFITS,
FINANCIAL CONDITIONS, ASSETS, LIABILITIES OR THE DEBT SECURITIES TO
BE ISSUED PURSUANT TO THE PLAN, ARE AUTHORIZED BY THE DEBTOR
OTHER THAN AS SET FORTH IN THE DISCLOSURE STATEMENT.
       The Debtor is unable to warrant or represent that the information set forth in the
Disclosure Statement is without any inaccuracy. To the extent practicable, however, great effort
has been made to ensure that all such information is fairly presented.


                                        I.
                              PROCEDURAL INFORMATION

       Voting. Under 11 U.S.C. §1126 and Federal Rule of Bankruptcy Procedure 3018(a), only

creditors whose claims are deemed allowed pursuant to §502 of the Bankruptcy Code, or have

been allowed by an Order of the Bankruptcy Court, are entitled to vote on the Plan. A Holder of

an unimpaired claim is deemed to have accepted the Plan.

       Except as otherwise provided in the Disclosure Order, Ballots are being sent with the

Disclosure Statement to the known Holders of all Claims against the Debtor, as of the

commencement date of this on February 28, 2018, including those that have been or will be

objected to by the Debtor. The Holders of Claims and Interests that have been objected to by the


                                                 2
 Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                  Desc
                              Main Document     Page 3 of 37



Debtor are not entitled to vote on the Plan unless otherwise ordered by the Bankruptcy Court in

accordance with Federal Rule of Bankruptcy Procedure 3018(a), which provides, in pertinent

part, that: “Notwithstanding objection to a claim or interest, the Court after notice and hearing

may temporarily allow the claim or interest in an amount which the court deems proper for the

purpose of accepting or rejecting a plan”.

         All pleadings and other documents referred to in the Disclosure Statement as being on

file with the Bankruptcy Court are available for inspection and review during normal business

hours at the office of the Clerk of the Bankruptcy Court, 400 E. Ninth St., Kansas City, Missouri

64106.

         ANY CHANGES TO THESE DOCUMENTS WILL BE DESCRIBED AT THE

HEARING ON THE CONFIRMATION OF THE PLAN.

         After carefully reviewing the Plan, this Disclosure Statement and Exhibits annexed

thereto, please indicate your vote(s) with respect to the Plan on the ballot sent to you and return it

by the deadline to Debtor’s counsel. If you have a Claim in more than one Voting Class, you are

entitled to vote each Claim. PLEASE VOTE AND RETURN EVERY BALLOT THAT

YOU RECEIVED, IN ORDER TO BE COUNTED, BALLOTS MUST BE RECEIVED BY

                               .

         The Court will hold a hearing on confirmation of the Plan commencing at

________________________________A.M./P.M. on _____________________, 2019 (the

“Confirmation Hearing”).




                                                  3
Case 18-50077-btf11       Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34             Desc
                            Main Document     Page 4 of 37



                                       II.
                             HISTORY OF THE BUSINESS

            Lakeshore Farms, Inc., a Missouri Corporation, was formed by Jonathan L.
Russell as an S Corporation on January, 26, 2001. At that time, the Debtor’s primary
business was as a custom combine and trucking company to haul grain for other farmers
and operations. In 2015, at the suggestion of its then lender, Richardson County Bank &
Trust Co., now Frontier Bank, because Mr. Russell was already farming under another
entity and the equipment was owned by Lakeshore Farms, the Debtor commenced its own
farming operations.
       Lakeshore Farms currently leases approximately 7,085 acres spread out over 18
tracts of land, at an annual cost of approximately $1,885,973.84. The lease payments are
typically made in the Spring from the farm loan. Planting starts in late April with
harvesting commencing in October. Grain is then delivered to the elevators for sale over
several months, using trucks owned by Lakeshore Farms.
       The costs of farming – fuel, chemicals, seed, repairs, irrigation, labor, leased
equipment and land are paid from the operating loans obtained in the Spring, which are
repaid from the proceeds of the harvested crops. Lakeshore employs seasonal labor on a
monthly basis as independent contractors. Typically about 3 or 4 are employed during
planting and 5 are employed during harvesting.
       Crop insurance is paid in arrears. Thus, the 2017 crop insurance payment was not
due until early, 2018. And the 2018, crop insurance premium will not be due until the
spring of 2019. If the crop insurance premium is not paid, the Debtor will be unable to
obtain crop insurance for the then current crop. The crop insurance premium is
approximately $197,000.
       The 2017 crop year was not good. Lakeshore planted both white corn and beans.
Mr. Russell sells as much as he can on the futures market, usually with success. However,
the December, 2017 prices paid for corn on the futures market cost Lakeshore $1.00 per
bushel. Coupled with the fact that the corn crop was not good and Mr. Russell had
problem selling the corn, Lakeshore’s 2017 year was not as good as in the past and
Lakeshore lost money.



                                             4
 Case 18-50077-btf11       Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                 Desc
                             Main Document     Page 5 of 37



         The 2018 crop year will be better as Lakeshore planted only beans, which are less
  expensive to grow and store. Mr. Russell expects to harvest approximately 380,000 bushels,
  having lost about 350 bushels to flooding. He has sold 300 bushels on the futures market at
  $10.00/bushel and believes the remaining 80,000 bushels, at market value will bring
  approximately $700,000. Thus, total income should be approximately $3,700,000.00.
         The Debtor typically funds its annual crops through loans which are issued in the
  spring and paid in the fall or winter with the proceeds of the grain sales. Historically, the
  Debtor has, generated an annual net profit of about $600,000.00.
         For many years Frontier Bank was the Debtor’s primary lender, holding liens on
  essentially all assets. However, in 2017 Frontier Bank declined to continue lending to
  Lakeshore, primarily because of the litigation surrounding the 2013 crop insurance and the
  Manville foreclosure. By that time, Lakeshore owed the Bank approximately $3.6 million
  and proceeded to foreclose. In order to stop pending foreclosure actions and reorganize its
  financial affairs, the Debtor filed for protection under Chapter 11 of the Bankruptcy Code
  on February 28, 2018
         Subsequent to the Chapter 11 filing, the Debtor was able to replace Frontier Bank by
  obtaining funding from ARM.
         In March, 2017, ARM loaned Lakeshore approximately $4,000,000.00, secured by
  the 2017 grain crop. However, a portion of the 2017 grain crop was also secured to Frontier
  Bank. ARM’s 2017 loan was fully paid.
         Prior to the filing of this Chapter 11 case, Jonathan Russell sold or returned to
  creditors some equipment he deemed unnecessary for the Debtor’s operations.


                                          II.
                                  HISTORY OF THE CASE

       Since the Debtor’s Chapter 11 filing, the Debtor has negotiated a consensual debt
restructure with Frontier Bank whereby $1,300,000 of the approximately $2,633,748.93 allowed
Claim of Frontier Bank is treated as a Class 4 Secured Claim under the plan with the
approximately $1,333,748.93 balance of the of the allowed Claim of Frontier Bank treated as a
Class 12 unsecured Claim under the Plan.
       On March 9, 2018, in accordance with the order of the court, the Debtor has been
                                                5
 Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                 Desc
                              Main Document     Page 6 of 37



authorized to use cash collateral in the following items: $210,552.00 for 2017 crop insurance
premiums to critical vendor Rain and Hail; approximately $6,000.00 for tire repairs to critical
vendor Riley's Tire; $12,542.61 for semi repairs to critical vendor Foley Equipment; and up to
$38,000.00 to various parties for labor and fuel to haul the remaining 2017 grain. Debtor is to
pay $60,000.00 adequate protection payment to counsel for Frontier Bank, who shall hold that
payment in his trust account pending further order of this court on the disbursement of those
funds. Creditors holding an enforceable and perfected interest in the cash collateral shall receive,
as adequate protection for their interests, replacement liens in (1) the Debtor's current assets that
will have the same priority as their prepetition liens and (2) the Debtor's 2018 crops, 2018
government program payments, and 2018 crop insurance that are junior to the liens granted to the
DIP lenders
        On March 9, 2018, the Court approved the Debtor's request for interim debtor in
possession financing of $1,770,973.84 to pay the 2018 rents for 2018 cropland according to the
following terms: The Debtor is authorized to execute the promissory notes, agricultural security
agreements and other loan docs with Agrifund, LLC ($2,373,879.00) and Agri-Next 3F Farms
($526,444.00). The contract interest rate is 12% per annum, with an additional 6% default
interest rate. The loans will be secured by first priority liens against the Debtor's 2018 crops,
2018 government program payments, and 2018 crop insurance. The debtor in possession
financing and liens will be governed by Missouri law. The loans will mature on February 15,
2019.
        Other significant events since filing are listed below:
       On March 16, 2018, the Final Orders authorizing payment of critical vendors and
        assumption of the leases were entered. Formal Interim Orders on the Debtor-in-
        Possession financing and use of Cash Collateral were also entered.
       On March 28, 2017, Final Orders on the Debtor-in-Possession financing and use of Cash
        Collateral were entered.
       On April 4, 2018 The Court entered its Order setting May 25, 2018, as the Bar Date for
        filing Proofs of Claim.
       On July 31, 2018 Evans & Mullinix, P.A. filed an application for payment of its fees and
        expenses through June 27, 2018, in the amount of $42,649.22. This was granted by Order
        of the Court on August 24, 2018.

                                                  6
Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                    Desc
                             Main Document     Page 7 of 37



     On August 7, 2018, an application for payment of Columbia Consulting Group, PLLC’s
      fees and expenses through July 20 2018, in the amount of 2,851.25 was filed. This was
      granted by Order of the Court on August 30, 2018.
     On November 19, 2018, a Motion to Withdraw as Attorney was filed by Evans &
      Mullinix, PA. (Stutz, Joanne).
     On November 20, 2018, an Application to Employ Ronald S. Weiss, Joel Pelofsky, and
      the firm of Berman, DeLeve, Kuchan & Chapman, LLC as Attorneys for Debtor Filed by
      Lakeshore Farms, Inc was filed with hearing set for December.
     On November 27, 2018, Final Application for Compensation for Evans & Mullinix, P.A.
      in the amount of - Fees: $28,865.00, Expenses: $1,066.24. Filed by Evans & Mullinix,
      PA. (Stutz, Joanne) (Entered: 11/27/2018).


                THE PROFESSIONALS APPROVED BY THE COURT
        On February 28, 2018, the Debtor filed an Application to employ the firm of Evans
and Mullinix, P. A. as its bankruptcy counsel. The Application also sought Court approval
of an arrangement for payment to the attorneys providing for the payment of a sum equal
to 80% of the fees and 100% of expenses billed monthly to the Debtor. The Order
approving the Application and the fee arrangement was entered on March 27, 2018.
        On April 3, 2018, the Debtor filed an Application to employ Jeffrey A. Worley and
Columbia Consulting Group, PLLC as Financial Consultant, to assist in the preparation of
the monthly operating reports. The Order approving the Application was entered on April
27, 2018.
        On July 6, 2018, the Debtor filed an Application to employ The Hood Law Group
as special counsel to pursue several claims on behalf of Jon Russell and the Debtor. The
claim on behalf of the Debtor is that against RSR Ranch and/or Janet Longenecker for
excavating work performed by the Debtor in exchange for the Debtor’s right to continue to
operate under a farm lease on farmlands owned by the Clark Rhoden Trust and managed
by Farmers National Company. There may be additional possible claims in connection
with the Debtor’s substantial economic investment made in reliance upon the agreement to
continue to lease and continue the Debtor’s farming operation on the property. This
litigation is in its early stages; thus, it is too soon to speculate on when or if there will be a

                                                 7
 Case 18-50077-btf11         Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                 Desc
                               Main Document     Page 8 of 37



  recovery and the Debtor with Counsel will assess over time what benefits, if any to the
  creditors, there are to pursuing this litigation.


                                          III.
                                   SUMMARY OF THE PLAN


       A copy of the Plan is attached hereto and made a part hereof to this Disclosure Statement
as "Exhibit A" The Plan explains how each claim held by a creditor is to be paid. In accordance
with the requirements of § 1122(a) of the Code, a claim or interest may be placed in a particular
class only if such claim or interest is substantially similar to the other claims or interests in such
class. As a practical matter, this means that each creditor holding a secured claim is classified
separately and other classes may include the claims of several creditors. The classes are as
follows:
       2.1     Class 1, Administrative Claims. Each Allowed Administrative Claim is to be
paid in full in cash (or otherwise satisfied in accordance with the terms of the Plan or the terms
agreed to by Debtor and the holder of such Claim) by Debtor on the latest of: (a) the Effective
Date; (b) such date as may be fixed by the Bankruptcy Court; (c) the tenth business day after
such Claim is Allowed; and (d) such date as the Holder of such Claim and Debtor may agree; or
as soon thereafter as is practicable.
       2.2     Class 2, Priority Tax Claims and Other Allowed Priority Non-Tax Claims.
               Priority Tax Claims. As set forth more fully in the Plan, unless otherwise agreed
by the holder of a Priority Tax Claim and the Reorganized Debtor, each Tax Creditor will
receive, in full satisfaction of its Allowed Priority Tax Claim, deferred cash payments totaling the
Allowed amount of such Claim over a period not exceeding five (5) years from the Petition Date,
as required by the Bankruptcy Code, which period shall conclude on or about February 28, 2023.
The Plan provides that payments on the Allowed Priority Tax Claims will be made beginning on
the first Semi-Annual Distribution Date following the Effective Date and shall continue to
become due on each subsequent Semi-Annual Distribution Date until the Priority Tax Claims are
paid in full. The payments on the Allowed Priority Tax Claims shall be made in equal semi-
annual installments of principal and simple interest accruing from the Effective Date at the
current rate of interest required by law on the unpaid portion of each Allowed Priority Tax Claim


                                                      8
 Case 18-50077-btf11       Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                Desc
                             Main Document     Page 9 of 37



(or upon such other terms determined by the Bankruptcy Court to provide the holders of Priority
Tax Claims with deferred cash payments having a value, as of the Effective Date, equal to the
Allowed amount of such Priority Tax Claims). No payments will be made on account of any
penalty arising with respect to or in connection with an Allowed Priority Tax Claim. The
Reorganized Debtor will have the right and discretion to pay any Allowed Priority Tax Claim, or
any remaining balance of such Priority Tax Claim, in full, at any time on or after the Effective
Date, without premium or penalty and without further order of the Court if cash is available to do
so. THE DEBTOR DOES NOT BELIEVE THERE ARE PRIORITY TAX CLAIMS TO
BE PAID UNDER THE PLAN.
               Other Allowed Priority Non-Tax Claims.             Under the Plan, as soon as
practicable after the later of the Effective Date and the date the Claim becomes an Allowed
Claim, each holder of an Allowed Priority Non-Tax Claim against a Reorganized Debtor will
receive in full satisfaction, settlement, release, and discharge of and in exchange for such
Allowed Priority Non-Tax Claim a Distribution from the applicable Reorganized Debtor: (i) in
Cash equal to the unpaid portion of such Allowed Priority Non-Tax Claim against the Debtor, or
(ii) in such amounts and on such other terms as may be agreed between the holder of the Allowed
Priority Non-Tax Claim and the Debtor, or (iii) in accordance with the terms of the particular
agreement under which such Priority Non-Tax Claim arose. To the extent that any Creditor’s
total Allowed Priority Non-Tax Claim exceeds the amount entitled to Priority treatment under 11
U.S.C. § 507, the remaining amount of such Claim shall be treated as a Class 16 Allowed
Unsecured Claim. THE DEBTOR DOES NOT BELIEVE THERE ARE ANY UNPAID
NON-TAX CLAIMS TO BE PAID UNDER THE PLAN.
       2.3 Class 3, Allowed Secured Claims of ARM. ARM may hereinafter be referred to as
the “Class 3 Claimant.”
       The Class 3 Claim consists of the post-petition Debtor in Possession lender. The Class 3
Claimant shall be paid in full, from the proceeds of the 2018 crop sales in accordance with the
terms of the loan documents.
       This class is unimpaired.
       2.4   Class 4, Allowed Secured Claims of Frontier Bank fka Richardson County
Bank & Trust Co. Frontier Bank may hereinafter be referred to as the “Class 4 Claimant.”
       Frontier Bank may hereinafter be referred to as the “Class 4 Claimant.”

                                                9
 Case 18-50077-btf11       Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34               Desc
                             Main Document    Page 10 of 37



       The Class 4 Claimant’s claim consists of monies owed to the Class 4 Claimant under loan
# 110-052-632.7. An accurate and full description/copy of the loan documents; and each is more
fully described and attached in Exhibit G and incorporated herein by reference, (collectively, the
“Loan Documents”)] The Class 4 claim is evidenced by an individual promissory note executed,
by the Debtor (loan # 110-052-632.7) hereinafter referred to as the Original Note. The Original
Note is secured by duly recorded UCC-1’s on the Lakeshore Equipment, and Lakeshore personal
property A schedule of the personal property and equipment and any recorded UCC 1’s is
attached in Exhibit G and incorporated herein by reference, and is also secured by duly recorded
deeds of trust conveying interests in real estate owned by Jon Russell and assignments of rents in
real estate described in such deeds of trust. A description of the recorded deeds of trust and
assignments of rents in real estate described in such deeds of trust is attached in Exhibit G and
incorporated herein by reference All of Class 4 Claimant’s claim is personally guaranteed, jointly
and severally, by Jon Russell and Sarah Russell, and also by GDD Lakeshore Properties, LLC
and the Debtor.
       As of the date of this Disclosure Statement, the total debt on the Class 4 Claim is
$2,633,748.93, consisting of $2,207,571.85 in principal and $426,177.08 in accrued interest.
The Class 4 Claimant’s claim is under-secured as the collateral securing the Class 4 Claimant’s
claim is believed to be less than the balance owing the Class 4 Claimant. The Debtor and the
Class 4 Claimant have agreed to treat $1,300,000 of Class 4 Claimant’s claim as a fully secured
allowed claim, with the $1,333,748.93 balance of the Class 4 Claimant’s Claim treated as an
allowed unsecured Class 12 claim.
       The Debtor or Reorganized Debtor shall pay the total allowed amount of the Class 4
Claim pursuant to the terms of the Original Note and Loan Documents, subject to the following
modifications (hereinafter referred to as the “Modified Note”): (1) the principal balance owed
under the Modified Note shall be $1,300,000.00; (2) interest shall accrue on the outstanding
principal balance owed under the Modified Note at the fixed rate of 5.5% per annum from the
Effective Date which shall be on or before April 15, 2019 and on or before April 15 of each
calendar year, the Debtor/Reorganized Debtor shall make annual payments on the outstanding
principal and interest owed on the Modified Note based on an eight (8) year amortization
schedule, with the first payment due on or before April 15, 2019 and the final payment due on or
before April 15, 2026; and (4) the Debtor/Reorganized Debtor may prepay the Modified Note at

                                               10
 Case 18-50077-btf11       Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                Desc
                             Main Document    Page 11 of 37



any time without penalty. Under the Plan, Class 4 will recover 100%.
The Debtor is marketing the equipment below that is collateralized by the Class 4 Claimant for
sale and will make a principal reduction payment of approximately $302,000 reducing the
modified note to $1M on or before 4/15/19. In the event all of the equipment listed below is not
sold, the Modified Note will only be reduced by the dollar amount of the equipment that is sold.


One 2013 Case IH Nutri-Placer 930, appraised at $36,000;


One 2013 Case IH Nutri-Placer 940, appraised at $40,000;


One 2013 John Deere 9560 RT Crawler, Tractor, appraised at $175,000;


Three 2012 AG Systems AG206 Anhydrous Carts w/ Two 1450 Gallon Anhydrous Tanks &
Running Gear appraised at $25,500;


Three 2012 B&B Behnke Gooseneck Anhydrous Wagons w/ Two 1450 Gallon Anhydrous Tanks
& Running Gear appraised at $25,500;


Combined Value:      $302,000


       The remaining balance owed under the Original Note in the amount of $1,333,748.93
shall be converted to an unsecured promissory note (hereinafter referred to as the “Unsecured
Note”) and included in Class 12 as an allowed unsecured claim. Pursuant to the terms of the
Unsecured Note, on or before April 15 of each calendar year, the Debtor/Reorganized Debtor
shall make equal annual payments to Frontier Bank in the amount of three percent (3.0%) of the
principal amount of the Promissory Note for seven (7) years.
       The Debtor/Reorganized Debtor and Frontier Bank shall fully and expeditiously
cooperate after confirmation of the Plan to execute any and all documents necessary to
incorporate the modifications to the Original Note described herein, including, but not limited to,
the Modified Note and payment schedule. On or before the 15th of each quarter, the
Debtor/Reorganized Debtor shall submit to Frontier Bank monthly financial statements for the

                                                11
 Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                Desc
                              Main Document    Page 12 of 37



prior month which shall include, at a minimum, an income statement, balance sheet, and sources
and uses of funds statement.
        Other than as set forth above, all terms and conditions of the Original Note and Loan
Documents shall remain unmodified and unimpaired and the Debtor/Reorganized Debtor shall
remain bound by and shall comply with their terms and conditions. Frontier Bank’s Class 4 and
Class 12 claims shall be treated in accordance with all of the terms and conditions of the Loan
Documents respecting such claims, as modified herein, and the legal, equitable, and contractual
rights and remedies to which Frontier Bank is entitled under the Original Note and Loan
Documents shall not be further altered, included Frontier Bank retaining all priority lien and
security interest positions with the same status and priority as it maintained prior to the Petition
Date.
        Except as otherwise expressly provided for under the Plan, nothing contained in the Plan
is intended to nor shall have the effect of binding, discharging, or releasing the individual or
corporate Guarantors in any way or for any purpose or otherwise affecting their obligations under
their respective Guarantees. Confirmation of the Plan shall not discharge or release the
Guarantors from their obligations under their respective Guarantees or otherwise affect such
obligations in any way whatsoever.
        Upon payment in full of the Modified Note and payment of twenty-one percent
(21%) of the original principal balance of the Unsecured Note (that is treated as a Class 12
claim), and when provided under the terms and conditions of such Notes, the liens
evidenced by the Loan Documents shall be deemed satisfied and shall be deemed
canceled and all personal guarantees by Jon Russell and Sarah Russell, and guaranty by
GDD Lakeshore Properties, LLC, and any other guarantees related to the Original Note, the
Modified Note, the Unsecured Note, or the Loan Documents shall be deemed satisfied and
paid in full and the Debtor as well as Jon Russell, Sarah Russell, and GDD Lakeshore
Properties, LLC shall be released of any further obligations, monetary or otherwise, to
Frontier Bank.
        Nothing in the Plan shall enhance or otherwise increase the rights of the holder of
the Class 4 claim to seek recovery on its claim as against any party other than the
Reorganized Debtor.
        Class 4 and Class 12 are impaired.

                                                12
 Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34              Desc
                              Main Document    Page 13 of 37



         2.5     Class 5, Allowed Secured Claim of Union Bank. Union Bank may hereinafter
be referred to as the “Class 5 Claimant.”
         Class 5 consists of the allowed secured claim of Union Bank. The class 5 claim in the
amount of $23,050.21 as of February 28, 2018 is secured by a 2015 Ford F350. During this case
payments to this creditor have been made according to the terms of the note. Monthly payments
in the amount of $1,026.80 will continue to be made until the note paid on January 20, 2020, at
which time, the Class 5 Claimant shall promptly deliver to Debtor the “paid note” and release of
liens.
         Nothing in the Plan shall enhance or otherwise increase the rights of the holder of the
Class 5 claim to seek recovery on its claim as against any party other than the Reorganized
Debtor.
         This Class is unimpaired.
         2.6 Class 6, Allowed secured claim of TD Auto. TD Auto may hereinafter be referred
to as the “Class 6 Claimant.”
         Class 6 consists of the allowed secured claim of TD auto. The class 6 claim, in the
amount of $47,161.66 as of the petition date is secured by a 2016 Ford F350. During this case
payments to this creditor have been made according to the terms of the note. Monthly payments
in the amount of $1,059.52 will continue to be made until the note is fully paid on March 2,
2022, at which time the Class 6 claimant shall promptly deliver to the debtor for the “paid note”
and release of liens.
         Nothing in the Plan shall enhance or otherwise increase the rights of the holder of
the Class 6 claim to seek recovery on its claim as against any party other than the
Reorganized Debtor.
         This Class is unimpaired.
         2.7    Class 7, Allowed Secured Claim of TD Auto. TD Auto may hereinafter be
referred to as the “Class 7 Claimant.”
         Class 7 consists of the allowed secured claim of TD auto. The class 7 claim, in the
amount of $44,806.19 as of the petition date, is secured by a 2016 Cadillac Escalade. During this
case payments to this creditor have been made according to the terms of the note. Monthly
payments in the amount of $1,024.78 will continue to be made until the note is fully paid on
January 6, 2022, at which time, the Class 7 claimant shall promptly deliver to the debt the “paid

                                               13
 Case 18-50077-btf11          Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34            Desc
                                Main Document    Page 14 of 37



note” and release of liens.
       Nothing in the Plan shall enhance or otherwise increase the rights of the holder of
the Class 7 claim to seek recovery on its claim as against any party other than the
Reorganized Debtor.
       This Class is unimpaired.
       2.8     Class 8, Allowed Secured Claims of Translease Translease may hereinafter be
referred to as the “Class 8 Claimant.”
       Class 8 consists of the allowed secured claim of Translease. The Class 8 Claim derives
from two leases, one of a 2013 Bulk Tank International Trak Trailer and the other of a 2014
Timpte Hopper Grain Trailer. Payments to this Creditor were delinquent on the Petition Date.
Pursuant to a Stipulation of Settlement dated August 9, 2018, and approved by the Court on
August 22, 2018, this Creditor is currently being paid and shall continue to be paid as follows:
Commencing in August 2018, monthly lease payments and the residual due under each of the
Leases shall be repaid by the Debtor on a monthly basis until all sums due thereunder are paid in
full. The Debtor shall be responsible for ongoing monthly Lease payments in the aggregate
amount of $1,617.46, consisting of $982.24 for the 2013 Bulk Tank International Tank Trailer,
and $655.22 for the 2014 Timpte Hopper Grain Trailer. The arrears due the Class 8 Creditor for
April through July 2018, in the amount of $6,469.84, were paid pursuant to the Order approving
the Stipulation of Settlement. The Class 8 Claimant will retain its security interest in the
collateral until the Leases are satisfied, at which time, the Class 8 Claimant shall promptly
deliver to the Debtor the “Paid” Note and titles to the 2013 Bulk Tank International Trak Trailer
and the 2014 Timpte Hopper Grain Trailer. The debtor accepts all of the Class 8 leases.
       Nothing in the Plan shall enhance or otherwise increase the rights of the holder of
the Class 8 claim to seek recovery on its claim as against any party other than the
Reorganized Debtor.
       This Class is unimpaired.
       2.9     Class 9, Allowed Secured Claims of Northland Capital Equipment Finance.
Northland Capital Equipment Finance may hereinafter be referred to as the “Class 9 Claimant.”
       Class 9 consists of the allowed secured claim of Northland Capital Equipment Finance.
Class 9 claim derives from a master lease dated March 8, 2011, in the following finance leases:

       February 6, 2013 lease of a 2013 10 Timpte model for 4228 super Hopper GRAIN trailer

                                               14
 Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                 Desc
                              Main Document    Page 15 of 37



(the 4228 trailer) with five annual payments of $8,430.88 ending May 2018. This lease has been
fully paid; Debtor has requested the Class 9 Claimant deliver to the debtor the “paid note” and
release of liens on 4228 trailer ion accordance with the 4228 trailer lease and has not yet received
the “paid note” and release of liens.

The Debtor accepts the November 6, 2014, lease of a 2014 Horsch RT – 370 Joker with annual
payments of $18,450 ending November 29, 2019;


The Debtor accepts the February 22, 2016 lease of a 2017 10 Timpte 4228 super Hopper trailer
with annual payments of $7,449.90 ending January 28, 2022;


The Debtor accepts the August 23, 2016 lease of the 2017 lease of the 2017 Timpte 228 super
Hopper trailer with five annual payments of $8,867.24 ending January 2022.


The annual payments on the above referenced leases will continue to be made until the finance
leases are fully paid, with the exercise of the purchase option, on their contracted dates, at which
time, the class 9 claimant shall promptly deliver to the debtor the “paid note” and release of liens.


       The Debtor also has leases with the Class 9 Claimant that the Debtor is rejecting as
detailed below.

                                  First Northland Lease Rejected

The Debtor has a January 8, 2016 lease of a 2014 John Deere 4940 self-propelled sprayer with
StarFire 3000 receiver (hereinafter the 4940 lease and or 4940 Sprayer) with the Class 9
Claimant. The Debtor rejects the 4940 lease. The balance on the 4940 lease on February 1, 2018
was $188,399.44. The lease called for annual payments of $39,345.56 with the final payment due
on January 1, 2021. The Debtor made payments in 2016, 2017, and 2018 to Northland Capital
under this lease and the lease matures on January 1, 2021 meaning the debtor is defaulting on
three payments, of $39,345.56 for a total default under the lease of $118,036.68.

The debtor believes the fair market value of the 2014 John Deere 4940 self-propelled sprayer is
approximately $150,000 and the debtor therefore anticipates that there will be no deficiency
payable to North land equipment finance under the lease when the tractors returned to North land

                                                 15
 Case 18-50077-btf11       Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34               Desc
                             Main Document    Page 16 of 37



equipment finance and subsequently credited to the debtor or sold to make the remaining
payments due under the lease.

In the event there is a deficiency due to the Class 9 Claimant under 4940 Sprayer lease, by way
of the debtor rejecting 4940 Sprayer lease, any monies owed to Northland Capital Equipment
Finance by way of the debtor rejecting the 8345rt lease shall be an unsecured deficiency claim
and be added to the unsecured creditors’ claims in Class 12 and Northland Capital Equipment
Finance shall be treated as a Class 12 unsecured creditor for the amount of any deficiency under
the 4940 Sprayer lease, and be able to vote its unsecured deficiency claim as a Class 12 creditor
and be paid in accordance with the treatment of the Class 12 creditors under the plan

                                      2nd Northland Lease Rejected

       The debtor has a February 16, 2016 lease of a 2008 John Deere 8430 tractor (hereinafter
the 8430 lease) with the Class 9 Claimant the debtor rejects the 8430 lease the balance on the
8430 lease on February 1, 2018 was $113,453.56. The lease called for annual payments of
$32,475.67 with the final payment due on January 28, 2021 the debtor made payments in 2016
and 2017 to Northland Capital under this lease and the lease matures on January 28, 2021
meaning the debtor is defaulting on four payments of $32,475.67 for a total default under the
lease of $129,902.68.

       The debtor believes the fair market value of the 2008 John Deere 8430 tractor is
approximately $85,000 and the debtor therefore anticipates there will be a deficiency of
approximately $44,902.68 under the 8430 lease. The exact amount, (Debtor estimates there is an
approximate $44,902.68 deficiency) owed to Northland Capital by way of the debtor rejecting the
8430 lease is an unsecured deficiency claim, and shall be added to the unsecured creditors’
claims in Class 12 and Northland Capital shall be treated as a class 12 unsecured creditor for
their unsecured deficiency claim and be able to vote the exact amount of its unsecured deficiency
claim as Class 12 creditor and be paid in accordance with the treatment of the class 12 creditors
under the plan.


       Nothing in the Plan shall enhance or otherwise increase the rights of the holder of
the Class 9 claim to seek recovery on its claim as against any party other than the
Reorganized Debtor.

                                               16
 Case 18-50077-btf11          Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34             Desc
                                Main Document    Page 17 of 37



       This Class is unimpaired.
       2.10    Class 10, Allowed Secured Claims of Wells Fargo Equipment Finance. Class
10 is purposely deleted as Class 10 previously referred to Wells Fargo Equipment Finance lease
that Debtor had not yet rejected; however, The Debtor rejects the Wells Fargo Equipment
Finance March 28, 2016 finance lease of a 2013 John Deere 8335R Tractor (the 8335 tractor and
or 8335 Tractor Lease) with five annual payments of $48,167.37 ending March 2021 which lease
was initially held by Northland Capital.

The Debtor made payments in 2016 and 2017 and the lease matures in 2020 meaning the Debtor
is defaulting on 3 payments of $48,167.37 for a total default under the lease of $144,502.11

The debtor believes the fair market value of the 2013 John Deere 8335R Tractor is $160,000 and
the debtor therefore anticipates that there will be no deficiency payable to Wells Fargo
Equipment Finance under the lease when the tractor is returned to Wells Fargo Equipment
Finance and subsequently credited to the Debtor or sold to make the remaining payments due
under the lease.

In the event there is a deficiency due to the Class 10 Claimant under the 8335 tractor lease, by
way of the debtor rejecting the 8335R tractor lease, any monies owed to Wells Fargo Equipment
Finance by way of the debtor rejecting the 83355 Tractor lease shall be shall be an unsecured
deficiency claim and added to the unsecured creditors’ claims in Class 12 and Wells Fargo
Equipment Finance shall be treated as a Class 12 unsecured credit for the amount of any
unsecured deficiency claim deficiency under the 8335 lease, and be able to vote its unsecured
deficiency claim as a Class 12 creditor and be paid in accordance with the treatment of the Class
12 creditors under the plan


       Nothing in the Plan shall enhance or otherwise increase the rights of the holder of
the Class 10 claim to seek recovery on its claim as against any party other than the
Reorganized Debtor.
       This Class is unimpaired.
       2.11    Class 11, Allowed Secured Claims of Cobank Farm Credit Leasing. Cobank
Farm Credit Leasing may hereinafter be referred to as the “Class 11 Claimant.”
       Class 11 consists of the allowed secured claim of Cobank Farm Credit Leasing. The

                                               17
 Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34               Desc
                              Main Document    Page 18 of 37



Class 11 claim is secured by a 2014 Soucy Tracks -Contract #001-0066417-000 (the Soucy
Lease), with annual payments of $14,842.36 and personal property taxes of $309, a 2015 Phillips
Harrow -Contract #001-0071287-000 (the Harrow Lease) with annual payments of $6,072.33 and
personal property taxes of $184.      The debtor accepts the Soucy lease and the Harrow lease.
claimant shall promptly deliver to the debtor the “paid note” and release of liens

         During this case, payments to this creditor have not been made according to the terms of
the finance lease. The back payments will be cured on or before April 15, 2019 and the annual
payments will continue to be made until the finance leases are fully paid with the exercise of the
purchase option on their contracted dates at which time, the class 11 claimant shall promptly
deliver to the debtor the “paid note” and release of liens.

                                 One Cobank Farm Credit Lease Rejected

       The Debtor also has a lease with the Class 11 Claimant of a 2014 8345rt John Deere
Tractor (8345rt Tractor) – Contract #001-0066962-000

The Debtor rejects the lease of the 2014 8345rt John Deere Tractor – Contract #001-0066962-
000 whose annual payments are approximately $51,559.89. The debtor made payments under
Contract #001-0066962-000 in 2015 2016 and 2017. The lease expires in 2020. On November
13, 2018, the 2018 lease payment had accumulated late charges and the total due on the 2018
lease payment as of November 13, 2018 was $61,633.29 which includes monthly late payments
of $793.53 and personal property taxes of $1344.2. By rejecting the lease, the debtor is defaulting
on this $61,633.29 payment plus 2 more late payments of $793.53 for a total of $63,220.35 as
well as to future payments of $51,559.89 for total default under the lease of approximately
$166,340.13

This tractor has been operated for approximately 1600 hrs. and the debtor believes its fair market
value is $200,000 and the debtor therefore anticipates that there will be no deficiency payable to
CoBank under the lease when the tractor is returned to CoBank and subsequently credited to the
debtor or sold to pay the remaining payments due under the lease.

In the event there is a deficiency due to the Class 11 Claimant under 8345rt Tractor lease, by way
of the debtor rejecting 8345rt Tractor lease, any monies owed to Cobank Farm Credit by way of
the debtor rejecting the 8345rt lease shall be an unsecured deficiency claim and be added to the


                                                 18
 Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34               Desc
                              Main Document    Page 19 of 37



unsecured creditors’ claims in Class 12 and Cobank Farm Credit shall be treated as a Class 12
unsecured creditor for the amount of any deficiency under the 8345rt lease, and be able to vote its
unsecured deficiency claim as a Class 12 creditor and be paid in accordance with the treatment of
the Class 12 creditors under the plan


         This Class is unimpaired.
         2.12   Class 12, Allowed Unsecured Claims. This class shall be the claims of
unsecured creditors. Before making any provision for deficiencies that would be added to the
Class 12 claims by way of the debtors’ rejection of various leases with Northland Capital,
CoBank, and Wells Fargo Equipment Finance, the Class 12 claims approximate $2,733,191 and
include the $1,333,748.93 Frontier Bank Unsecured Note. The debtor estimates that there will be
a deficiency through the debtor’s rejection of the 8430 tractor lease with Northland Capital of
approximately $44,902.68 which will be added to the Class 12 Claims. Out of an abundance of
caution, the debtor has provided for up to $300,000 in deficiencies that could be resultant from
the debtor’s rejection of the various leases with Northland Capital, CoBank, and Wells Fargo
Equipment Finance, by adding $300,000 to the $2,733,191 in unsecured claims such that in the
projections the unsecured creditors claims in Class 12 total $3,033,191.         In the event the
deficiencies resultant from the debtor’s rejection of the various leases with our greater or less
than the $300,000, the payments to the Class 12 creditors shall reflect the exact amount of those
deficiencies that are added to the Class 12 claims.
         These claims will be paid over 7 years in an annual principal reduction payment equal to
3% of each claimant’s claim beginning on April 15, 2019 and ending on April 15, 2025
         Total payout to the Class 12 claimants under the plan equals 21% of each class claimant’s
claim.
         This class is impaired.
         2.13   Class 13, Equity Interests. The Debtor’s principal, Jon Russell will retain his
interest in the Debtor.


                                         IV.
                              DISCLOSURE OF EMPLOYMENT

         Jon Russell will manage the post confirmation affairs of the Debtor but will receive no

                                                19
 Case 18-50077-btf11          Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34              Desc
                                Main Document    Page 20 of 37



compensation from the Debtor.
                                           V.
                                  LIQUIDATION ANALYSIS

        Under the provisions of § 1129 (a)(7) of the Code as amended, a plan of reorganization
may be confirmed if, inter alia the holders of impaired claims accept the Plan or will receive
under the Plan "property of a value... that is not less than the amount such holder would receive
or retain if the Debtor were liquidated under Chapter 7... "
        Another confirmation requirement is the “Best Interest Test”, which requires a liquidation
analysis. Under the Best Interest Test, if a claimant or interest holder is in an impaired class and
that claimant or interest holder does not vote to accept the plan, then that claimant or interest
holder must receive or retain under the plan property of a value not less than the amount that
such holder would receive or retain if the Debtor were liquidated under Chapter 7 of the
Bankruptcy Code.
        In a Chapter 7 case, the Debtor's assets are usually sold by a Chapter 7 trustee. Secured
creditors are paid first from the sales proceeds of properties on which the secured creditor has a
lien.   Administrative claims are paid next.      Next, unsecured creditors are paid from any
remaining sales proceeds, according to their rights to priority. Unsecured creditors with the same
priority share in proportion to the amount of their allowed claim in relationship to the amount of
total allowed unsecured claims. Finally, interest holders receive the balance that remains after all
creditors are paid, if any.
        For the Court to be able to confirm this plan, the Court must find that all creditors and
interest holders who do not accept the plan will receive at least as much under the Plan as such
holders would receive under a Chapter 7 liquidation. The Debtor maintains that this requirement
is met here for the following reasons: The Debtor’s primary assets are the Lakeshore Equipment
and cross collateralized real estate owned by Jon Russell that would be liquidated under a
Chapter 7 liquidation. The Debtor also owns two vehicles encumbered by auto loans with TD
Auto. The TD Auto loans total approximately $92,000 in debt. The Lakeshore Equipment and
cross collateralized real estate are encumbered by UCC-1’s and deeds of trust in favor Frontier
Bank. The balances of the notes securing the Lakeshore Equipment and cross collateralized real
estate as of the filing of this plan are approximately $2,633,748.93.
        Based upon the Debtor's estimate, the liquidated value of the Lakeshore Equipment and

                                                 20
 Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                 Desc
                              Main Document    Page 21 of 37



cross collateralized real estate as well as the three vehicles is $1,013,813.00. The Debtor arrives
at this value by estimating is the sum of 70% of the cumulative value of the three vehicles plus
the appraised liquidated value of the Lakeshore Equipment plus the Debtor’s estimate of a value
equal to 70% of the fair market value of the cross collateralized Jon Russell personal residence
and shop land. Based upon the assumption that in a Chapter 7 proceeding the liquidation values
referenced herein could be obtained, and further assuming that there would be normal costs of
sale and other costs of administration attendant to the Chapter 7 proceeding, there would not be
sufficient proceeds generated by a sale of the three vehicles, the Lakeshore Equipment and the
cross collateralized real estate to pay all of the secured creditors. The conclusion that necessarily
follows is that the secured creditors of the estate would receive substantially less than their
claims under a Chapter 7 liquidation and that the unsecured creditors of the Debtor’s estate
would not receive any distribution were this Chapter 11 proceeding converted to one under
Chapter 7 of the Code. Indeed, under a Chapter 7 liquidation and pursuant to the detailed
liquidation analysis which attached as Exhibit C, TD Auto would receive 70% of their claims
under a chapter 7 liquidation. The Debtor estimates that Union Bank and TD Auto would receive
70% of their claims under a Chapter 7 liquidation, Frontier Bank would receive 35.44% of their
Claim under a chapter 7 liquidation and the unsecured creditors would receive 0% of their claims
under a Chapter 7 liquidation. Note: On August 22, 2018 Frontier Bank appraised all of the
farm equipment that is both owned as well as leased by the Debtor. That appraisal is
attached hereto as Exhibit D and incorporated herein by reference. For purposes of the
liquidation analysis the Debtor did not include the leased farm equipment in its liquidation
analysis (because it is not owned by the Debtor) and only included the appraised liquidated
value of the Frontier Bank Farm Equipment Collateral that is owned by the Debtor when
evaluating the liquidated value of farm equipment in Exhibit D. The cumulative farm
equipment liquidated values reflected in the August 22, 2018 appraisal are therefore
greater than the cumulative farm equipment liquidated values in Exhibit D because Exhibit
D does not include the liquidated values of farm equipment that is not owned by the Debtor
but that was included in the appraisal.
       In addition to the liquidated value of the Frontier Bank Farm Equipment
Collateral, the Debtor’s estimate of the liquidated value of the TD Auto and Union Bank
collateral that is owned by the Debtor as well as the liquidated value of the cross

                                                 21
 Case 18-50077-btf11       Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                 Desc
                             Main Document    Page 22 of 37



collateralized Jon Russell real estate are also included in the Exhibit C liquidation analysis.
       The plan, which provides for a 100% distribution to TD Auto and Union Bank, a 59.99%
distribution to Frontier Bank and a 21% distribution to the unsecured Creditors, clearly provides
a greater return to both the secured and the unsecured creditors than that which would be
achieved in a Chapter 7.
       Consequently, the Debtor believes that the plan, as proposed, provides to secured and
unsecured creditors more than they would receive were the Debtor’s case converted to one under
Chapter 7 of the Code. The plan proposes to pay general unsecured creditors 21% of their total
claims while a liquidation of the Debtor's estate would result in a 0% dividend. In a Chapter 7
case, a trustee is appointed and entitled to compensation from the Bankruptcy Estate in an
amount not to exceed 25% on the first $5,000 of moneys disbursed, 10% on any amount over
$5,000 but less than $50,000, 5% on any amount over $50,000 but not in excess of $1 million
and 3% on all amounts over $1 million. In this case, the Trustee's compensation is estimated to
equal $56,941 based upon a liquidated value of the Lakeshore Equipment and cross collateralized
real estate of $1,013,813 which is equal to 70% of value of the three vehicles, plus the appraised
liquidated value of the Lakeshore Equipment plus the debtors estimate of a value equal to 70% of
the fair market value of the cross collateralized Jon Russell personal residence and shop land.
Through the plan however, no trustee’s compensation will be incurred.
       Below is a demonstration, in balance sheet format, reflecting that all creditors and interest
holders will receive at least as much under the plan as such creditor or interest holder would
receive under a Chapter 7 liquidation. This information is provided by the Debtor .




                      ASSETS VALUED AT LIQUIDATION VALUES

ASSETS AT LIQUIDATION VALUE                     LIQUIDATION               DEBTOR’S BASIS
                                                VALUE                     FOR LIQUIDATION
                                                                          VALUE
Cash on hand                                    0                         Not applicable




                                                22
 Case 18-50077-btf11       Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34       Desc
                             Main Document    Page 23 of 37



ASSETS AT LIQUIDATION VALUE                   LIQUIDATION      DEBTOR’S BASIS
                                              VALUE            FOR LIQUIDATION
                                                               VALUE
Jon Russell Real Property @ Frontier Cross    $185,000         The liquidation value is
Collateral at liquidation value                                based on a 70%
                                                               reduction of the
                                                               approximated fair
                                                               market value of the
                                                               personal residence and
                                                               shop land
Recovery From Avoidance Actions               $.00             The Debtor does not
                                                               anticipate that there will
                                                               be any Avoidance
                                                               Actions filed.
Total Frontier Equipment Collateral at        $748,300
Liquidation Value

Total TD Auto Vehicle Collateral at           $64,377
Liquidation Value

Total Union Bank Vehicle Collateral at        $16,135
Liquidation Value

Total Cross Collateralized Jon Russell Real   $185,000
Estate
                                              $1,013,813
Total Cash Available for Payment to
Creditors

LESS LIABILITIES IN CHAPTER 7 CASE

Less: Chapter 7 trustee's fees and expenses   $56,941

Less: Secured Creditor Recovery 1             $2,748,766



Less: Chapter 11 administrative expenses      $75,000
(Estimated)




Less: Priority Claims                         $0.00

                                              23
 Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                Desc
                              Main Document    Page 24 of 37



ASSETS AT LIQUIDATION VALUE                     LIQUIDATION               DEBTOR’S BASIS
                                                VALUE                     FOR LIQUIDATION
                                                                          VALUE
Balance for unsecured Claims                    $0.00

Balance for Under-secured Claims                $0.00

Total amount of Unsecured Claims                $1,400,163
(Frontier under-secured claim is included in
Secured Creditor Recovery)



% OF THEIR CLAIMS WHICH                         0.00%
UNSECURED CREDITORS WOULD
RECEIVE OR RETAIN IN A CHAPTER 7
LIQUIDATION:
% OF THEIR CLAIMS WHICH                         21%
UNSECURED CREDITORS WILL
RECEIVE OR RETAIN UNDER THIS
PLAN: 100%


Below is a demonstration, in tabular format, that all creditors and interest holders will receive at
least as much under the plan as such creditor or holder would receive under a Chapter 7
liquidation.




CLAIMS AND CLASSES                       PAYOUT PERCENTAGE PAYOUT PERCENTAGE
                                         UNDER THE PLAN    IN CHAPTER 7
                                                           LIQUIDATION




                                                24
  Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                 Desc
                               Main Document    Page 25 of 37



 Administrative Claims                    100%                           0% Estimated funds
                                                                         available for
                                                                         Administrative Claims
                                                                         would be $0 (Chapter 7
                                                                         Administrative Fees and
                                                                         Costs and Chapter 11
                                                                         Administrative Fees and
                                                                         Costs are estimated at
                                                                         $75,000)
 Secured Class 4 Frontier Bank (thru a    59.99%                         35.44%
 combination of payment of its’
 secured and under-secured claims
 under

 Secured Class 5 TD Auto                  100.00%                        70%
 Secured Class 6 TD Auto                  100.00%                        70%

 Secured Classes 7 Union Bank             100.00%                        70%

 Classes 8-11 are Lessors unaffected      N/A                            N/A
 by liquidation
 Class 12 General Unsecured               21%                            0%
 Creditors

                                       VI.
                        MEANS OF IMPLEMENTING OF THE PLAN

MEANS OF IMPLEMENTING THE PLAN
           The Debtor has continued to operate as it always has. The problems experienced by the
 Debtor were not the result of failed operations, but the result of failed business relationships. The
 Debtor will seek to avoid those relationships which are not in its and its creditors’ best interests.
 The Debtor has also divested itself of equipment it does not require and will continue to analyze
 its equipment needs annually.
        For the reasons outlined, Mr. Russell intends to recommence farming in his name, with
   him signing as an individual, the ARM loan used to fund the farming operation. He will
   utilize the interest cost savings and increased FSA payments outlined below to make payments
   to Lakeshore Farms under the plan by leasing the Lakeshore Equipment for $ $300,000 in the
   first year of the plan and then $350,000 annually thereafter and contributing annual New Value
   to Lakeshore Farms.

                                                  25
Case 18-50077-btf11      Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                 Desc
                           Main Document    Page 26 of 37



     A supplement will be attached hereto as Exhibit E and incorporated herein by reference
and will be the Lease Agreement by and between Lakeshore Farms Inc., and Jon Russell as
soon as available.
     Attached hereto as Exhibit F and incorporated herein by reference is the Agreement
between Jon Russell and Lakeshore Farms Inc. for Jon Russell to contribute New Value to
Lakeshore Farms.
     The end result of Jon Russell running the farm, leasing the Lakeshore Equipment from
Lakeshore Farms and making New Value contributions to Lakeshore Farms is the ability for
Lakeshore Farms to make substantially greater payments to all of its creditors under the plan
than if Lakeshore Farms were to continue to run the farm and formulate a plan around
Lakeshore Farms operating the farm.

       BACKGROUND AND STEPS FORWARD

       For approximately 27 years prior to 2015, Mr. Russell farmed the land himself,
eventually using equipment owned by the Debtor to farm. The transition to farming under
the Debtor’s name came at the request of Frontier Bank in 2015, after they loaned the
Debtor approximately $3,323,000.00 to acquire the Lakeshore Equipment. Farming under
the Debtor’s name has cost Mr. Russell approximately $100,000.00 each year in FSA
subsidies as well as created some complexity that have proven to be unhelpful to the
farming operations. As it relates to FSA subsidies, Mr. Russell has determined that in
2018 he would have received approximately $200,000.00 in FSA subsidies had he been
operating the farm as John Russell, as compared to the $100,000.00 in FSA subsidies the
Debtor received in 2018 operating the farm as Lakeshore Farms.

       As it relates to farm loans, Mr. Russell has determined that he is more credit
worthy than Lakeshore Farms both at the present time and once Lakeshore Farms emerges
from Chapter 11. To that end, prior to Lakeshore Farms, Inc.’s filing Chapter 11, its
financing with ARM was structured as a loan with an interest rate of 9%. Once Lakeshore
Farms filed Chapter 11, the interest rate on the ARM loan increased to 12%. John Russell
has spoken with ARM who has indicated that they will return the interest rate on the loan
to 9% if the loan is signed by John Russell and not by Lakeshore Farms. John Russell
intends to sign the ARM loan for 2019 and anticipates that the interest rate on the loan will


                                              26
Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                   Desc
                             Main Document    Page 27 of 37



 reduce back down from 12% to 9% interest.

        Jon Russell proposes to make payments to Lakeshore Farms over the 8-year term
 of the Lakeshore Farms plan out of profits from his farming operation; therefore, savings
 he is able to make (such as lowered ARM interest payment) will flow into the Lakeshore
 Farms Plan. To that end, the projected ARM interest savings over the 8-year period in
 which Jon Russell will make payments to Lakeshore Farms under the Plan are
 approximately $424,000.00 as summarized in the Jon Russell 8-year projections. Those
 projections tie into the Lakeshore Farms 8-year projections and are both attached to this
 Disclosure Statement. The approximately $424,000.00 in interest savings over 8 years
 resultant from Jon Russell signing the ARM loan directly benefit the creditors of
 Lakeshore Farms by way of John Russell being able to utilize those $424,000.00 in interest
 savings to maintain profitability in the Jon Russell farm which in turn enables Jon Russell
 to make the annual lease payments to Lakeshore Farms.

        As it relates to the FSA subsidies, the doubling of the FSA subsidies to
 approximately $200,000.00 payable to Jon Russell compared to approximately
 $100,000.00 that would be payable to Lakeshore Farms, will enable Jon Russell to make
 an annual New Value Contribution that in accordance with the financial projections (per
 Exhibit B2) averages approximately $150,000.00 in annual New Value paid to Lakeshore
 Farms for each of the first 7 years of the plan. In the first month of the 7th year of the plan,
 the Class 12 unsecured creditors will have been paid under the plan. A final New Value
 contribution of approximately $100,000.00 in first month of the 8th year will then be made
 by Jon Russell to Lakeshore Farms at which time the final payments under the plan will
 have been made and the Class 4 claim of Frontier Bank will be satisfied in full.

       As it relates to any tax benefits that Lakeshore Farms might lose by way of Jon
Russell operating the farm, Lakeshore Farms is a Subchapter S Corporation meaning
Lakeshore Farms itself is not subject to federal income tax and instead, the sole
shareholder, Jon Russell, is taxed on 100% of the Lakeshore Farms income. Form 1120S is
the form used for an S-corps annual tax return. As it relates to Lakeshore Farms, there is an
approximate $7M net operating loss (NOL) reported in its Form 1120S and the NOL has
always and will continue to flow to Jon Russell’s personal tax return. In sum, under the IRS


                                                27
Case 18-50077-btf11       Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                 Desc
                            Main Document    Page 28 of 37



tax code, all of the profits and losses of Lakeshore Farms are passed to Jon Russell and
reported on his personal income tax return; therefore, no benefit to Lakeshore Farms is
being removed by Jon Russell running the farming operation. Indeed, because of the
projected lower interest rates, and projected doubling of FSA payments, it is the Lakeshore
Farms who benefits from the farming operation being run by Jon Russell.

       Under the Jon Russell 8-year projections, the vast majority of revenues generated
from farming operations after payment of ARM Debt Service and operating expenses is
paid to Lakeshore Farms. Indeed, in any given year, after Jon Russell has paid the annual
lease payment and contributed the New Value to Lakeshore Farms, the Jon Russell
projections (per Exhibit B2) demonstrate after tax profits that do not exceed $ $63,000
after Jon Russel pays himself a projected salary of $$3,500 per month in years one and two,
, $4,000.00 per month in year three and $6,000.00 per month in years 4 through 8. In year
8 Lakeshore makes its final payment to Frontier Bank under the Plan and at that time,
Lakeshore has paid all creditors under the Plan.       Also, under the Jon Russell 8-year
projections, the tax rate is 15.3% (FICA only, no state or federal taxes are incurred) because
of the $7M Net Operating Loss in Lakeshore that flows to Jon Russell under the IRS code.
What this means is Jon Russell is not unfairly profiting by returning the operation to
himself and running it under his name. Indeed, it is Lakeshore Farms benefitting from his
running the farm due to lower borrowing interest rates and increased FSA payments
enabling Jon Russel to make the Lakeshore lease and New Value payments.

        As it relates to the land leases signed by Lakeshore Farms in 2018 and which
 mature at the end of each 12 month calendar year term,             in discussions with the
 landowners who have leased the farmland to Lakeshore Farms, and who in prior years
 have leased the land to Jon Russell, the leases are short term with one year maturity dates
 and must be re-signed annually and the landlords have informed Mr. Russell that starting
 Calendar year 2019, they prefer leasing to Jon Russell as an individual and do not want to
 sign leases with Lakeshore Farms; therefore, Jon Russell will be returning to his pre-2015
 practice, when Jon Russell farmed, and signed the land leases.

        Although Frontier Bank originally requested Mr. Russell farm the land under
 Lakeshore Farms, the Debtor has obtained the support from Frontier Bank to return to


                                               28
 Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34               Desc
                              Main Document    Page 29 of 37



  farming under his name, lease the farm land under his name, sign the ARM loan under his
  name, and lease the Lakeshore Equipment under his name from Lakeshore Farms all as an
  integral part of the Plan of Reorganization and an integral aspect of the means of
  implementing the Plan.


                                       VII.
                            IMPLEMENTATION OF THE PLAN


       A.     Effect of Confirmation. Upon the entry of an Order of Confirmation, the Debtor
shall be vested with all of the property of the Estate, subject only to outstanding liens created
and/or recognized by this Plan and free and clear of all other claims, liens, encumbrances,
charges and other interests of creditors, and shall be entitled to operate its business and manage
its affairs free of any restrictions imposed by the Bankruptcy Code, the Bankruptcy Rules, or
any local rules of the Bankruptcy Court and without further order of the Bankruptcy Court,
except as otherwise expressly provided under the Plan.
       B.       Post-Confirmation Operations. Notwithstanding the entry of an Order of
Confirmation, the Debtor shall continue as Debtor-in-Possession until entry of a final decree
closing this Chapter 11 case; shall have all rights and powers of a trustee serving in a case
under this Chapter of the Bankruptcy Code; shall retain and remaining possession after
confirmation of this Plan of all causes of action as they may have under the Bankruptcy Code;
and as Debtor-in-Possession shall be authorized to prosecute such actions as fully and completely
as if the same were being prosecuted by a Trustee in Bankruptcy. The Bankruptcy Court shall
have and retain jurisdiction over such causes of action.
       The plan is a New Value Plan wherein Jon Russell both leases equipment from Lakeshore
farms and contributes New Value to Lakeshore Farms enabling Lakeshore Farms to meet its
payment obligations under the Plan. Because Jon Russell is returning to the pre-2015 business
model for the reasons discussed in Section VI above, the Debtor has provided with this
Disclosure Statement projections for both the Jon Russell farming operation as well as
projections for Lakeshore Farms. The eight-year projections for John Russell and Lakeshore
Farms are attached hereto, made a part hereof and marked "Exhibit B1” (Jon Russell
Projections) and "Exhibit B2” (Lakeshore Farms Projections).

                                                29
 Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                 Desc
                              Main Document    Page 30 of 37



       C.         Discharge of Debtor. The Debtor will be discharged from all pre-petition
obligations upon completion of the Plan.
       D.      Executory Contracts. All executory contracts set forth on the schedule of
assumed executory contracts filed with the Bankruptcy Court prior to the commencement of the
Confirmation Hearing shall be deemed assumed by Debtor, as of the Effective Date, except for
any executory contract (a) that has been rejected pursuant to an Order of the Bankruptcy Court
entered prior to the Effective Date, or (b) as to which a motion for approval of the rejection of
such executory contract, if applicable, has been filed with the Bankruptcy Court prior to the
Effective Date.
       E.      Unexpired Leases. All unexpired leases set forth on the schedule of assumed
unexpired leases filed with the Bankruptcy Court prior to the commencement of the
Confirmation Hearing shall be deemed assumed by Debtor as of the Effective Date, except for
any unexpired lease (a) that has been rejected pursuant to an Order of the Bankruptcy
Court prior to the Effective Date, or (b) as to which a motion for approval of the rejection of
such unexpired lease, if applicable, has been filed with the Bankruptcy Court prior to the
Effective Date.
       F.      Deemed Rejection. All executory contracts and unexpired leases not specified on
the schedule of assumed executory contracts and unexpired leases, filed with the Bankruptcy
Court prior to the Effective Date or not previously rejected shall be deemed rejected as of the
Effective Date, except for any executory contract or unexpired lease (a) that has been
assumed pursuant to a final order entered on or before the Effective Date, or (b) that is the
subject of a pending motion to assume or an order relating to assumption that has not yet become
a final order as of the Effective Date. A list of the rejected leases is attached hereto as Exhibit H
and incorporated herein by reference.
       G.      Approval of Assumption or Rejection. Entry of the Confirmation Order shall
constitute (a) the approval, pursuant to § 365(a) of the Bankruptcy Code, of the rejection of the
executory contracts and unexpired leases rejected pursuant to the Plan. Notwithstanding anything
contained herein to the contrary, Debtor shall have the right to add or delete any executory
contract or unexpired lease to the schedules filed with the Bankruptcy Court on or before the
Effective Date.
       H.      Post-Petition Date Contracts and Leases. Executory contracts and unexpired

                                                 30
 Case 18-50077-btf11         Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34            Desc
                               Main Document    Page 31 of 37



leases entered into, and other obligations incurred after the Petition Date, by Debtor shall
be performed by Debtor, as applicable, in the ordinary course of their business.
        I.      Administrative Expenses. There are no unpaid, post-petition debts. U.S. Trustee
fees will be due for the first and second quarters of 2018. The U.S. Trustee fees will be paid by
the Effective Date. Attorneys' fees will either be paid on the Effective Date or in equal
installments during the six months following confirmation. If sufficient funds are not available
from the Debtor, Jon Russell will pay those fees and expenses.
        J.      Continuation of Liens. The valid liens of the secured creditors will continue
throughout the life of the Plan or until the claims are paid in full.
        K.      Officers and Managers. Jon Russell is the only officer and manager of the
Debtor and will receive management fees during the life of the Plan.
        L.      Management. Jon Russell will manage the Debtor. He will be assisted by the
necessary accounting and clerical personnel, although the costs will be minimal and will
approximate the past costs expended during the pendency of this reorganization proceeding.
        M.      Members of the Debtor. Jon Russell is the sole shareholder of Debtor.
        N.      Validity of Frontier Bank Lien. The Debtor recognizes and acknowledges the
validity of the lien of Frontier Bank.
        O.      Causes of Action. The Debtor shall retain all causes of action, known or
unknown that exist at the time of confirmation. At the present time, the Debtor is in litigation
regarding a payment on crop insurance which recovery (if received) will be paid 15% to Frontier
Bank and 85% to Manville. No other known causes of action exists other than the litigation for
which Hood Law group was retained by the Debtor which is referenced in section II of this
Disclosure Statement.
        P.      Powers of the Debtor. The Debtor will have the powers of a Trustee, to the
extent necessary to carry out the provisions of the Plan.
        Q.      Guarantee of Jon Russell. Jon Russell is the sole shareholder of the Debtor and
will be financially responsible for any shortage or inability of the Debtor to make the plan
payments.
        R.      Provisions    of    Loan    and Lease Documents. The terms and provisions of
loan and lease documents between the Debtor and the Class 4 through 11 Claimants shall remain
unchanged, except for those terms that are specifically changed by confirmation of the Plan and

                                                  31
 Case 18-50077-btf11         Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                 Desc
                               Main Document    Page 32 of 37



incorporated as part of the Plan or pursuant to Court order.
        S.      Class 1 through Class 11 Claimants’ Claims. The claims of the Class 1 through
Class 11 Claimants are allowed.
        T.      Impaired Classes to Vote. Each Holder of an Allowed Claim in an impaired
class shall be entitled to vote separately to accept or reject this Plan unless such Holder is deemed
to accept or reject this Plan. ANY BALLOT NOT INDICATING AN ACCEPTANCE OR
REJECTION WILL BE DEEMED AN ACCEPTANCE OF THIS PLAN AND ANY HOLDER
OR A CLAIM ENTITLED TO VOTE ON THIS PLAN FAILING TO RETURN A BALLOT
BY THE VOTING DEADLINE (AS DEFINED IN THE DISCLOSURE STATEMENTS)
SHALL BE DEEMED TO HAVE VOTED SUCH HOLDER'S CLAIMS TO ACCEPT THE
PLAN. Allowed Secured Claims and Allowed Nonpriority Unsecured Claims are impaired and
are entitled to vote. Allowed Administrative Claims, allowed Ordinary Course Administrative
Claims and allowed Priority Claims are unimpaired, are deemed to accept, and are not entitled to
vote.
        U.      Acceptance by Class of Creditors and Holders of Interests. An impaired Class
of Holders of Claims shall have accepted this Plan. If this Plan is accepted by at least two-thirds
in dollar amount and more than one-half in number of the allowed claims of such Class that have
voted to accept or reject this Plan. A class of Holders of Claims shall be deemed to accept this
Plan in the event that no holder of a claim within that class submits a Ballot by the Ballot Date.
        V.      Cramdown. If any impaired Class of Claims entitled to vote shall not
accept this Plan by the requisite statutory majorities provided in § 1126(c) of the Bankruptcy
Code, Debtor reserves the right to request that the Bankruptcy Court confirm this Plan under§
1129(b) of the Bankruptcy Code.
        W.      Jurisdiction.   Notwithstanding the entry of the Confirmation Order and the
occurrence of the Effective Date, the Bankruptcy Court retains such jurisdiction over the Chapter
11 case on and after the Effective Date as is legally permissible, including, without
limitation, jurisdiction.
                (1)     to allow, disallow, determine, liquidate, classify, estimate, or establish the
        amount of priority or secured or unsecured status of any Claim, including the resolution
        of any request for payment of any Administrative Claim and the resolution of any and all
        objections to the allowance of priority of Claims;

                                                  32
Case 18-50077-btf11      Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34               Desc
                           Main Document    Page 33 of 37



            (2)     to adjudicate all claims as to ownership interest in any property of the
     Debtor or of this Estate and of any proceeds thereof;
            (3)     to adjudicate all claims or controversies arising out of any purchase, sale
     or contract made or undertaken by the Debtor during the pendency of this Chapter 11
     proceeding;
            (4)     to determine the validity, extent and priority of all liens against property
     of the Debtor Estate;
            (5)     to determine the value of the property securing any Claim;
            (6)     to grant or deny any applications for allowance of compensation or
     reimbursement of expenses authorized under the Bankruptcy Code or the Plan;
            (7)     to resolve any matters related to the assumption, assumption and
     assignment, or rejection of any executory contract or unexpired lease to which Debtor is
     party and to hear, determine, and if necessary liquidate any claims arising from or cure
     amounts related to such assumption or rejection;
            (8)     to decide or resolve any motions, adversary proceedings or contested
     matters, and to grant or deny any applications or motions involving Debtor that may be
     pending on the Effective Date;
            (9)     to resolve any cases, controversies, suits or disputes that may arise in
     connection with the consummation, interpretation or enforcement of the Plan or the
     obligations of any Holder or Person incurred in connection with the Plan;
            (10)    to consider and approve any modification of the Plan under § 1127 of
     the Bankruptcy Code or under Bankruptcy Rule 2019 and/or any modification of the
     Plan after substantial consummation as defined in § 1101(2) of the Bankruptcy Code;
            (11)    to issue injunctions, enter and implement other orders, or take such
     other action as may be necessary or appropriate to prevent interference by any entity with
     consummation or enforcement of the Plan, and any transaction related thereto, except as
     otherwise provided in the Plan;
            (12)    to hear and determine any other matters that may arise in connection with
     or relate to the Plan, the Disclosure Statement, the confirmation order or any contract,
     instrument, release or other agreement or document created in connection with the Plan,
     Disclosure Statement or the Confirmation Order except as otherwise provided in the

                                             33
 Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34              Desc
                              Main Document    Page 34 of 37



       Plan;
                (13)   to adjudicate all causes of action or claims of Debtor;
                (14)   to approve settlements of any cause of action or claim of Debtor;
                (15)   to   resolve any disputes between Professionals           and Debtor in
       accordance with Section 3.8;
                (16)   to hear and determine such matters and make such orders consistent with
       the Plan as may be necessary or desirable to interpret, enforce and carry out in the
       provisions thereof; and
                (17)   to enter an order closing the Chapter 11 case.
       X.       Risk-Analysis. Because of the numerous risks and inherent uncertainties that
will affect the operations of the Reorganized Debtor, the actual results of the Reorganized Debtor
may be different from those projected, and such differences may be material and may adversely
affect the Reorganized Debtor and its operations.


                                            VIII.
                                         FEASIBILITY

       Historically, the Debtor and or Jon Russell have generated sufficient revenue to make the
proposed payments under the plan. The principal of Debtor can, and will, supplement cash flow
to make payments under the Plan as New Value contributions generated from increased FSA
payments made to Jon Russell by his running the farm and/or savings in loan interest payments
from Jon Russell signing the ARM loan.
       The Plan is feasible.
                                        IX.
                            TAX CONSEQUENCES OF THE PLAN

       A.       INTRODUCTION
       THE DEBTOR BELIEVES THAT EACH HOLDER OF A CLAIM SHOULD
DISCUSS        ANY POTENTIAL          INCOME      TAX     CONSEQUENCES           OF THE PLAN
WITH COMPETENT TAX COUNSEL IN ORDER TO FULLY UNDERSTAND THE TAX
IMPACT OR POTENTIAL IMPACT OF THE PLAN ON SUCH HOLDER OF A CLAIM OR
INTEREST.
       B.       FEDERAL TAXES

                                                34
 Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34              Desc
                              Main Document    Page 35 of 37



       The Plan may modify or affect the timing of the Federal Income tax treatment of claims.
       DEBTOR MAKES NO REPRESENTATION NOR RENDERS ANY OPINION AS
TO WHAT THE INCOME TAX CONSEQUENCES WILL BE OR ARE LIKELY TO BE IN
THE CASE OF CONFIRMATION OF THE PLAN TO ANY CREDITOR, EACH MEMBER
OF EACH CLASS IS SOLELY RESPONSIBLE FOR DETERMINING THE FEDERAL
INCOME TAX CONSEQUENCES APPLICABLE TO ITS OWN CIRCUMSTANCES,
CREDITORS         ARE    ADVISED      TO    CONSULT        WITH     THEIR    TAX     ADVISORS
CONCERNING THE INDIVIDUAL TAX CONSEQUENCES OF THE PLAN AS IT
AFFECTS THEIR PARTICULAR CLAIM OR INTEREST, INCLUDING THE IMPACT OF
STATE AND LOCAL TAXES. NO OPINION OF TAX COUNSEL HAS BEEN SOUGHT OR
OBTAINED          IN   CONNECTION       WITH     THIS    DISCLOSURE         STATEMENT.       THE
STATEMENTS CONTAINED HERE ARE ONLY GENERAL OBSERVATIONS AND ARE
NOT TO BE INTERPRETED OR CONSTRUED AS LEGAL ADVICES.


                                        X.
                            CONFIRMATION REQUIREMENTS


       At the hearing on the confirmation of the Plan, the Bankruptcy Court will confirm the
Plan only if the requirements of the Bankruptcy Code, particularly those set forth in §1129, have
been satisfied.
       A.         ACCEPTANCES NECESSARY TO CONFIRM THE PLAN
       At the hearing on the confirmation of the Plan, the Bankruptcy Court must determine,
among other things, whether the Plan has been accepted by the requisite amount and number of
allowed claims in each impaired class. Under the Bankruptcy Code, a class of creditors is
impaired if their legal, equitable or contractual rights are altered by a proposed plan of
reorganization. If a class is not impaired, each creditor in such unimpaired class is conclusively
presumed to have accepted the Plan pursuant to §1126(f) of the Bankruptcy Code. Classes three
through five are impaired under the Plan and holders of allowed claims in such classes are
entitled to vote for or against the Plan by completing and returning the ballots mailed to them
with the Disclosure Statement in the manner set forth in the ballots.
       Under §1126 of the Bankruptcy Code, an impaired class of creditors and each holder of


                                                35
 Case 18-50077-btf11        Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34               Desc
                              Main Document    Page 36 of 37



a claim in such Class will be deemed to have accepted a plan if the holder of at least two-
thirds in amount and more than one-half in number of the Allowed Claims in such impaired
Class for which completed ballots have been received have voted for acceptance of the Plan.
An impaired Class of Equity Interests and each Holder of an Interest in such Class will be
deemed to have accepted a Plan if the Plan has been accepted by at least two-thirds in amount
of the interest in such Class who actually vote on the Plan.
          If all impaired Classes under the Plan do not accept the Plan, the Debtor intends
to request that the Bankruptcy Court confirm the Plan pursuant to §1129(b) of the Bankruptcy
Code. To confirm the Plan under §1129(b) of the Bankruptcy code, the Bankruptcy Court must
determine, among other things, that the Plan does not discriminate unfairly and that it is fair
and equitable with respect to each Class of impaired Allowed Claims that have not voted to
accept the Plan.
          B.     BEST INTERESTS OF CREDITORS
          To satisfy one of the requirements necessary for confirmation of the Plan, the Debtor
must establish, and the Bankruptcy Court must find that, with respect to each Class of Allowed
Claims under the Plan, each Holder of an Allowed Claim in that class either has accepted the
Plan or will receive or retain under the Plan on account of such Allowed Claims, property of a
value that is at least the amount that such Holder would receive if the Debtor were liquidated
under Chapter 7 of the Bankruptcy Code. The section of this Disclosure Statement entitled
"Liquidation Analysis" contains the Debtor's analysis of the likely results of a Chapter 7
liquidation of the Debtor. The Bankruptcy Court must compare the value of the distributions to
each class under the Plan to determine if the Plan is in the best interest of each class of allowed
claims.
          THE DEBTOR BELIEVES THAT THE PLAN IS IN THE BEST INTERESTS OF THE
HOLDERS OF ALL ALLOWED CLAIMS AND PROVIDES VALUE TO ALL OF THEM AT
LEAST IN THE AMOUNTS THAT THEY WOULD RECEIVE IN A CHAPTER 7
LIQUIDATION CASE OF THE DEBTOR.




                                                XI.

                                                36
 Case 18-50077-btf11         Doc 184 Filed 01/31/19 Entered 01/31/19 16:52:34                   Desc
                               Main Document    Page 37 of 37



                                           SUBMISSION

       Debtor submits that this Plan meets all requirements of the Bankruptcy Code, is filed in
good faith, is in the best interest of creditors and is feasible. Debtor asks that you accept the Plan.


Dated: January 31, 2019


                                               Lakeshore Farms, Inc

                                               By: /s/ Jon Russell
                                                       Jon Russell, Member



BERMAN, DeLEVE, KUCHAN & CHAPMAN, LLC

By: /s/ Ronald S. Weiss
        Ronald S. Weiss      MO #21215
        Joel Pelofsky        MO #17929
        2850 City Center Square
        1100 Main Street
        Kansas City, Missouri 64105
        Email: rweiss@bdkc.com
        Email: jpelofsky@bdkc.com
ATTORNEYS FOR Lakeshore Farms, Inc
DEBTOR AND DEBTOR-IN-POSSESSION




                                                  37
